Norval, C. J.
This is an action to recover damages for an alleged malicious prosecution. There was a trial to the court, a jury being waived, with findings and judgment for the plaintiff. The defendant prosecutes a petition in error to this court.
But a single proposition is discussed in the briefs, and that is the evidence in the case is insufficient to sustain the findings and judgment; and this question cannot be considered by this court, for the reason the record fails to disclose that a ruling of the trial court was made upon the motion for a new trial. (Hull v. Miller, 6 Neb., 128; Smith v. Spaulding, 34 Neb., 128; Scroggin v. National Lumber Co., 41 Neb., 195.) The judgment is
Affirmed.